Citation Nr: 1040393	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  10-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  
He is the recipient of the Purple Heart and Combat Infantry 
Badge.    
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2009 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for posttraumatic stress 
disorder (PTSD) and assigned a 30 percent evaluation, effective 
September 28, 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD is characterized by 
intrusive thoughts, irritability, distressed mood, social 
anxiety, hypervigilance, and sleep disturbance. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009-2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2009 letter.  In this letter, VA 
informed the Veteran that in order to substantiate a claim, the 
evidence needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, which 
was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The claim for a higher initial rating for PTSD arises from the 
Veteran's disagreement with the initial rating assigned after the 
grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
November 2009 letter also included the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal.  The Board notes that this notice was sent 
after the initial adjudication of the claim.  Because the Board's 
decision herein denies an increased rating for PTSD, no 
disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records 
and VA outpatient treatment records from September 2009 to 
February 2010.  The Veteran was also provided a VA examination in 
connection with his claim in December 2009.  The VA examiner 
reviewed the Veteran's claims file, noted his medical history, 
and also recorded pertinent examination findings.  All obtainable 
evidence identified by the Veteran relative to the claim has been 
obtained and associated with the claims file.  The Board notes 
that the VA examination report is probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that VA has not obtained Social Security 
Administration (SSA) records although the December 2009 VA 
examination indicates that the Veteran is receiving SSA 
disability benefits.  These records need not be obtained in this 
instance because the Veteran reported to the VA examiner that the 
benefits relate to his bilateral lower leg problems and would, 
therefore, not be relevant to the issue currently on appeal.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that 
SSA records need not be obtained if they are not relevant or 
potentially relevant to a claim).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran asserts that his PTSD is worse than the current 
evaluation contemplates and contends that a higher evaluation is 
warranted.

In December 2009, the Veteran was afforded a VA examination for 
his PTSD.  During the examination, the Veteran reported that 
while serving in Vietnam, he saw enemy and American soldiers 
killed and wounded, and was wounded himself by an enemy rocket.  
After discharge from service, the Veteran worked as a foreman of 
a tree crew for 24 years and retired due to his bilateral lower 
leg problems.  He stated that he has a good relationship with 
each of his two adult daughters and has the most positive 
relationship with his girlfriend with whom he lives.  The Veteran 
reported experiencing a full range of PTSD symptoms upon his 
retirement in January 2009.  He notes experiencing 3 nightmares a 
week, positive and negative intrusive thoughts about Vietnam 
triggered by certain smells and loud noises, irritability, 
emotional constriction, and occasional brief and full-fledged 
flashback experiences.  The Veteran further noted a decline in 
the ability to enjoy daily activities he once enjoyed, such as 
hunting, the inability to sleep longer than 3-4 hours a night, 
and hypervigilance at home.

Following a mental status examination, the examiner noted the 
Veteran's appearance, attitude, and behaviors were generally 
within normal limits.  The Veteran was fully cooperative by 
answering all the questions appropriately and maintaining good 
eye contact.  It was noted the Veteran's speech was somewhat 
lacking in spontaneity due to some distress noted during the 
examination, but otherwise relevant and coherent.  His short-term 
and concentration skills were intact, intellectual skills were 
estimated as within the average range, and thought processes were 
rational and goal-directed.  The Veteran's insight and judgment 
regarding his PTSD symptoms were also reported as good.  There 
was mild-to-moderate social anxiety, emotional detachment, and 
psychic numbing shown by the Veteran previously isolating 
himself.  Moderate-to-severe sleep disturbance was further noted, 
but also due to a prominent cause of the Veteran's current 
chronic leg and knee pain.  The examiner reported the Veteran 
experiencing some discomfort in crowds, but more comfort in 
restaurants while seated facing the door.  He also noted that the 
Veteran's increased anger was shown by verbal irritability, and 
prone to occasional low mood states.

Additionally, there was no evidence of hallucinations, delusions, 
specific obsessions, compulsions, phobias, ritualistic behaviors, 
homicidal or suicidal thoughts, abuse of alcohol or drugs, mania, 
or psychosis.  The VA examiner opined that results of the current 
evaluation are consistent with a diagnosis of a chronic and 
moderate PTSD with a delayed onset prompted by the Veteran's 
retirement.  The Global Assessment of Functioning (GAF) score was 
60.

Post service VA outpatient treatment records reflect continuing 
complaints and treatment for PTSD.  In particular, a September 
2009 record noted that the Veteran was not suicidal and showed 
good reality testing.  In a November 2009 record, the Veteran was 
very vigilant, easily startled, and irritable at a high level.  
The Veteran also displayed explosive anger at times and certain 
amounts of emotional numbing in terms of relationships with 
women.  Again, no suicidal or homicidal ideation.  In December 
2009, two days after the VA examination, the record reported a 
depressed mood and continuation of nightmares 3-4 times a week.  
In a January 2010 record, the Veteran reported that memories and 
flashbacks seem to have been increasing.  Most recently, in a 
February 2010 record, the Veteran's mood was reported as 
euthymic, affect in full range, and verbally spontaneous; 
however, some emotional numbing.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A score of 51 to 60 is defined as 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-44 (1995).

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).  The Veteran is currently 
rated 30 percent disabled under the general rating formula for 
mental disorders.  A 30 percent disability evaluation is assigned 
under the general rating formula with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. 
§ 4.130.

A 50 percent disability evaluation is assigned where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

After carefully reviewing the evidentiary record, the Board finds 
that a preponderance of the evidence is against a finding that an 
evaluation higher than 30 percent is warranted for the Veteran's 
service-connected PTSD.  The medical evidence, as previously 
stated, shows that the Veteran's speech is not characterized by a 
circumstantial, circumlocutory, or stereotyped pattern.  Although 
the December 2009 VA examiner reported that the Veteran's speech 
was somewhat lacking in spontaneity, it was still relevant and 
coherent.  Moreover, the Veteran was noted as verbally 
spontaneous in the December 2009 VA examination and February 2010 
VA outpatient treatment record.  The Board notes that the VA 
examiner's report of the Veteran's mild-to-moderate social 
anxiety and degree of discomfort in crowds; however, anxiety is a 
symptom contemplated in the currently assigned 30 percent 
disability rating.

Similarly, there is no evidence that tends to show that the 
Veteran has difficulty in understanding complex commands.  For 
example, during the December 2009 VA examination, the VA examiner 
reported that the Veteran answered all the questions 
appropriately.  The VA examiner also noted that the Veteran's 
concentration skills and eye contact were normal within the 
average range.  Furthermore, during the December 2009 VA 
examination, the Veteran demonstrated good insight and judgment 
regarding his PTSD symptoms, and a rational and goal-directed 
thought process.  In addition, the evidence does not show memory 
impairment, impaired abstract thinking or panic attacks.

The evidence also shows that the Veteran's service-connected PTSD 
does not cause disturbances in motivation as to warrant a rating 
in excess of 30 percent.  During the December 2009 VA 
examination, the Veteran reported that he previously worked as a 
foreman for 24 years and retired due to his bilateral lower leg 
problems.  He stated that he experience memories, flashbacks, and 
nightmares of Vietnam, as well as depressed mood and psychic 
numbing in a December 2009 VA examination and a January 2010 VA 
outpatient treatment record.  However, the Board concludes that 
the Veteran's service-connected PTSD does not result in 
disturbances in the Veteran's motivation and mood to a degree 
consistent with a higher disability rating.  In the most recent 
February 2010 VA outpatient treatment record, the Veteran's mood 
was reported as euthymic and that he experienced some emotional 
numbing.      

Furthermore, review of the evidence reflects the Veteran does not 
have a social impairment, as he reported in the December 2009 VA 
examination that he has a good relationship with his two adult 
daughters and a positive relationship with his girlfriend.  
Similarly, in a February 2010 VA outpatient treatment record, the 
Veteran reported his plans to go to his company's reunion in the 
upcoming summer.  Therefore, the Board finds that the Veteran's 
degree of social impairment does not warrant a 50 percent rating.

Lastly, the Board notes that the Veteran has been assigned a GAF 
score of 60 in the December 2009 VA examination report.  
Nonetheless, while the score denotes moderate PTSD symptoms or 
moderate difficulty in social, occupational, or school 
functioning, the Board finds that the Veteran's clinical 
disability picture is illustrative of no more than slight social 
impairment.  The Board also points out that the VA examiner's 
classification of the level of psychiatric impairment, by words 
or by a GAF score, is a factor for consideration.  It is not 
determinative of the percentage VA disability rating to be 
assigned.  The VA disability percentage rating is based on all 
the evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a).  

The Board is aware that the symptoms listed under the 50 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Nevertheless, the Board finds that the record does not show the 
Veteran manifested symptoms that equal or more nearly approximate 
the criteria for a 50 percent evaluation.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 50 percent 
rating.  The Veteran's PTSD symptoms do not more nearly exhibit 
the symptoms required to warrant the next higher evaluation, and 
any worsening or increase in severity throughout the pendency of 
this appeal remains contemplated by the 30 percent rating now in 
effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 30 
percent rating currently assigned.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, but 
the medical evidence reflect that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected PTSD.  Moreover, the evidence does 
not demonstrate other related factors.  The Veteran has not 
required frequent hospitalization due to his PTSD, and marked 
interference with employment has not been shown.  In the absence 
of any additional factors, the RO's failure to consider or to 
refer this issue for consideration of an extra-schedular rating 
was not prejudicial.

In summary, and for the reasons and bases set forth above, the 
Board finds the Veteran is not entitled to an evaluation in 
excess of 30 percent for service-connected PTSD.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


